Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "the first determination unit" There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 10 is/ are rejected by virtue of their dependency on claim 9.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: detecting unit configured to detect, determination unit configured to determine, control unit configured to control, collection unit configured to collect, adjustment unit configured to adjust - in claim(s) 1-15; discriminating unit configured to discriminate - in claim(s) 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JP 2007-093896).
For claim 1: Ogawa discloses an image forming apparatus (Abstract) comprising:
a detecting unit (recording material discrimination sensor 200, page 5) configured to detect a characteristic value indicating a characteristic of a recording material fed from a sheet feeding unit (paper feeding means (feed ports), page 5);
a determination unit (comparison operation unit 308, controller 306 (Abstract)) configured to determine a type of a recording material based on the characteristic value detected by the detecting unit, (page 5) and a determination rule (determination threshold) for determining a type of a recording material, (page 7);
a control unit configured to control an image forming condition for performing the image formation onto the recording material in accordance with the type of the recording material determined by the determination unit, (“the type of the recording material is determined by a method of detecting the surface smoothness of the recording material, and development conditions, transfer conditions, or fixing  conditions are variably controlled”, pages 2-3);
a collection unit (non-volatile memory 309) configured to collect an operation history of the image forming apparatus, (page 11); and
an adjustment unit configured to adjust the determination rule (discrimination threshold) used by the determination unit based on the operation history collected by the collection unit, (pages 9-11, flowchart in fig. 6 performed by and adjustment/ control unit).

For claim 2: Ogawa discloses that the determination rule defines a boundary/ threshold between a range of characteristic values for which a type of a recording material is determined to be a first type (gloss paper), and a range of characteristic values for which a type of a recording material is determined to be a second type (carboard/ plain paper, page 7), and
the adjustment unit is configured to adjust the boundary/ threshold based on the operation history, (page 9).

For claim 3: Ogawa discloses that the adjustment unit is configured to adjust the determination rule based on a usage frequency of each type of recording material obtained as a result of analyzing the operation history, (“performing such discrimination control based on the number of sheets to be passed, it becomes easier to detect the type of recording material having a higher sheet passing frequency”, page 11, 9).

For claim 4: Ogawa discloses that the adjustment unit is configured to adjust the determination rule (perform discrimination control) such that a type of a recording material whose usage frequency is high (“higher sheet passing frequency”) is identified as a result of determining the type of the recording material with priority over a type of a recording material whose usage frequency is low, page 11.

For claim 5: Ogawa discloses that the adjustment unit is configured to, based on a usage frequency of each type of recording material obtained as a result of analyzing the operation history, (“threshold fluctuation amount is set for each type of recording material and for each sheet feeding port“, “cassette tray and the optional tray can set recording materials in units of 100 sheets, and therefore there is a high possibility that the same type of recording material is passed from these trays”, “various types of recording materials can be fed from the multi-tray”), adjust the boundary so as to broaden the range corresponding to a type whose usage frequency is higher between the first type and the second type, (“range in which the threshold value can be changed is also set for different paper feed ports, and is set to a wide range for the cassette tray and the option tray, and to a narrow range for the multi-tray than the cassette tray”, page 9).

For claim 6: Ogawa discloses that the adjustment unit is configured to adjust the boundary such that, within a range in which a possible range of characteristic values (“discrimination threshold can be varied only within a predetermined range”) for the first type of a recording material and a possible range of characteristic values for the second type of a recording material overlap (“there are those in which the distribution of measured values overlaps”), a type of a recording material whose usage frequency is higher (“the fact that there is a high possibility that the same type of recording material is continuously fed is used”) between the first type and the second type is identified as a result of determining the type of the recording material, page 9.

For claims 7-8: Ogawa discloses that the determination unit is configured to individually include the determination rule/ threshold for each sheet feeding unit which is to be a sheet feeding source of a recording material, (“the threshold value can be changed is also set for different paper feed ports”, page 9), and
the adjustment unit is configured to adjust the determination rule corresponding to each sheet feeding unit based on a result of analyzing the operation history for each sheet feeding unit, (Ogawa discloses “The range in which the threshold value can be changed is also set for different paper feed ports” and that “a recording material history used by a user is stored in a nonvolatile memory, and the recording material determination threshold is changed based on the history”, page 9, therefore, the threshold is adjusted for each sheet feeding unit based on history), as well as based on a usage frequency of each type of recording material in each sheet feeding unit, (see pages 7 and 9).

For claim 9: Ogawa discloses that the first determination unit is configured to individually include the determination rule/ threshold for each user of the image forming apparatus, and
the adjustment unit is configured to adjust the determination rule corresponding to each user based on a result of analyzing the operation history of each user, (page 9). 

For claim 10: Ogawa discloses that the adjustment unit is configured to adjust the determination rule corresponding to each user based on a usage frequency of each type of a recording material for each user, (page 11).

For claim 11: Ogawa discloses that further comprising: a discriminating unit (some part of the controller) configured to discriminate a reliability of the determination rule to be used by the determination unit,
wherein the adjustment unit is configured to reset (“discrimination threshold returns to the initial value”) the determination rule/ discrimination threshold in a case where it is determined by the discriminating unit that the reliability decreased (“the possibility of erroneous detection is high”) after adjustment of the determination rule, page 9.

For claim 13: Ogawa discloses that the detecting unit is configured to detect, as the characteristic value, a grammage/ thickness of the recording material, (page 2) and a value indicating a surface property, (smoothness, pages 2-3) of the recording material.

For claim 14: Ogawa discloses that comprising: an image forming unit, (“a latent image carrier that carries a latent image, a developing device, a transfer device, and a fixing device”, page 1),
wherein the control unit is configured to set the image forming condition in accordance with the type of the recording material, (“the type of the recording material is determined by a method of detecting the surface smoothness of the recording material, and development conditions, transfer conditions, or fixing  conditions are variably controlled”, pages 2-3, and 
control the image forming unit to perform image formation onto the recording material in accordance with the set image forming condition, “The transfer device transfers a developer image by the developing device onto a recording material conveyed in a predetermined direction. The fixing device fixes the developer image transferred onto the recording material by the transfer device by heating and pressing under predetermined fixing processing conditions”, page 1.

For claim 15: Ogawa discloses the image forming condition includes at least one of a fixing temperature for fixing an image onto the recording material, a transfer voltage or a transfer current supplied to a transfer unit configured to transfer an image onto the recording material, and a speed for conveying the recording material, (“the type of the recording material is determined by a method of detecting the surface smoothness of the recording material, and development conditions, transfer conditions, or fixing  conditions are variably controlled”, pages 2-3; “control is performed such that the fixing process conditions, for example, the fixing temperature and the conveyance speed of the recording paper passing through the fixing device are set”, page 1).

Allowable Subject Matter
Claims 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852